ORDER

PER CURIAM.
James Edward Johnson appeals the denial of his motion to modify maintenance. On appeal, he claims that he presented sufficient evidence of changed circumstances necessitating modification. This court finds that there was insufficient evidence of substantial and continuing changed circumstances making the prior order of maintenance unreasonable. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the trial court denying Mr. Johnson’s motion to modify is affirmed. Rule 84.16(b).